Citation Nr: 0702140	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  99-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to reopen the veteran's claim for 
entitlement to service connection for his right below the 
knee amputation, and denied entitlement to service connection 
for left knee, left ankle, bilateral hip and low back 
conditions, all as secondary to his right below the knee 
amputation.  

In an October 2001 decision and remand, the Board reopened 
the veteran's claim for service connection for his right 
below the knee amputation and remanded the issues of service 
connection for his left ankle, left knee, bilateral hip and 
low back conditions for further development.  

In September 2003, the Board once again remanded the claim to 
obtain records from the Social Security Administration (SSA).  

In a June 2005 decision and remand, the Board denied service 
connection for the veteran's right below the knee amputation 
and granted service connection for the veteran's left knee, 
left ankle and bilateral hip disorders.  As this is 
considered a grant in full for service connection for these 
issues, they are no longer on appeal.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The Board remanded 
the issue of service connection for a low back disorder, and 
it is again before the Board for further appellate 
consideration.  

In June 2001, the veteran testified at a hearing before a 
Decision Review Officer (DRO hearing); a copy of the 
transcript is associated with the record.  




FINDINGS OF FACT

There is no competent medical evidence linking the veteran's 
low back condition to service.


CONCLUSION OF LAW

A low back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
the present case, the original unfavorable AOJ decision was 
issued and appealed before the regulations governing the VA's 
duty to notify and assist were enacted.  The United States 
Court of Appeals for Veterans Claims (Court) acknowledged in 
Pelegrini, supra, that where, as here, the § 5103(a) notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  Collectively, January 2002 and February 2004 letters 
satisfied the four elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for service connection for the veteran's low 
back disorder have not been met, no effective date or 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra in deciding this issue.
 
Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's DRO hearing 
transcript, SSA records, and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).



Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection may be granted on a secondary basis for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 
Vet. App. 439 (1995).  Generally, when a veteran contends 
that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).  On the occasion of the 
aforementioned hearing at the RO, the veteran contended that 
his low back disorder was caused by his right below the knee 
amputation; however, since service connection for his right 
below the knee amputation was denied, service connection for 
his low back disorder secondary to this right leg condition 
cannot be granted.  

In terms of service connection on a direct basis, in June 
2005, the Board remanded the issue of service connection for 
his low back disorder for further development in order to 
evaluate whether the veteran's current low back disorder is 
related directly to the veteran's military service or some 
incident therein, to include an in-service right ankle 
injury.  

The veteran's service medical records contain an August 1971 
report of a right ankle injury sustained when his right ankle 
was caught between two pallets.  X-ray reports revealed no 
apparent fracture and the veteran was placed in a cast, put 
on light duty for three weeks and given a cane to ambulate.  
These records do not indicate any low back problems.  In 
fact, there are no other previous or subsequent service 
medical records that reflect any injury, disease, reports of 
pain or treatment of the veteran's low back.  His separation 
examination does not indicate any low back disorder.  

The first post-service indications of low back problems in 
the record are from a January 2002 VA joints examination 
report.  The veteran stated that his low back pain began 10 
years prior; however, this is not supported by the record.  
The examiner indicated that the veteran had x-rays taken of 
his back one year prior that had shown degenerative changes.  
After a review of the record and examination, the examiner's 
impression was that the veteran's chronic low back pain was 
secondary to his minimal degenerative arthritis, with no 
progression.  The examiner did not provide a link between the 
veteran's low back condition and his active duty.

An August 2005 VA examiner reported that the veteran had been 
seen in February 2004 for a "catch" in the low back of a 
short duration.  The examiner indicated that, during the 
examination, the veteran was in severe back pain with extreme 
trunk limitations.  His impression was acute and subacute low 
back strain with a high grade of severity and disability 
associated with major limitations in ranges of motion in the 
lumbar spine which, according to the records at least, was of 
short duration, and a problem in calendar year 2005 that 
really did not appear in its present form at any time prior.  
The examiner opined that to say that the original in-service 
crushing injury of the right ankle is the source of today's 
back problem as a late residual does not appear rational in 
view of the information noted above, and that it is less 
likely than not that the current back pain is related to the 
right ankle injury.

Based on the foregoing, the Board finds that the weight of 
the evidence is against service connection for veteran's low 
back disorder.  The record contains no indication that the 
veteran's low back disorder is in any way directly related to 
service.  As noted above, the veteran was not seen for his 
low back while in service and the first post-service record 
is from 2002, 30 years after leaving service.  Service 
connection is therefore not warranted for a low back 
disorder.  And, without medical evidence linking his 
condition with active duty service or a service-connected 
disability, there is no basis upon which to establish service 
connection. 

It appears that the veteran reported to the August 2006 VA 
examiner that he had injured his back in service at the same 
time he originally injured his right ankle.  There is no 
evidence in the record to support this contention.  In terms 
of the veteran's own statements, he, as a layperson, with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the service-connection claim for a low back 
disorder is denied as the evidence fails to establish that 
the veteran's current low back condition is related to 
service.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a low back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


